DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed July 6th, 2022 have been entered. Claims 1-16 and 18-20 remain pending in the application. Applicant’s amendments to the claims have overcome several Abstract/Specifications Objections alongside each and every 112b Rejection previously set forth in the Non-Final Office Action mailed May 27th, 2022 and are hereby withdrawn in light of their correction. However at least one Abstract Objection remains with no corresponding explanation or rationale for its inclusion (e.g. speculative application: “for various sitting and sleeping positions”)
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of speculative uses (e.g. "for various sitting and sleeping positions").  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matushima et al. (U.S. Pub. No. 20050199736); hereafter “Matushima”, in view of Karschnik et al. (U.S. Pub. No. 20210204720); hereafter “Karschnik”.
Regarding claim 1, Matushima discloses (FIGS. 1, 2, and 9-11) a bed (as illustrated in FIG. 1), comprising: a mattress (24; FIG. 1); and a dryer (correspondent to 61/62/71/72/2a; FIG. 2, 33/34; FIG. 2, and as illustrated in FIGS. 9-11) configured to support and dry the mattress (where elements illustrated in FIGS. 9-11 support the mattress and avail air that may dry thereto), the dryer including: a support (correspondent to 20; fIG. 1) having a top plate (beneath mattress 24; FIGS. 1) supporting the mattress (24; FIG. 1) and a side wall (21; FIG. 1) extending downward from the top plate and provided on a floor surface (As illustrated in FIG. 1), the side wall spacing the top plate apart from the floor surface and having at least one side opening (2a) to allow a flow of air into the support (as conveyed through FIGS. 1 and 9-11); at least one fan provided inside of the support (as illustrated in FIGS. 9-11), the fan having an inlet (2a/34/62/72; FIG. 2/3d; FIG. 10) to suction air and at least one outlet (2a/33/61/71; FIG. 2/3f; FIG. 10) to discharge air; at least one supply duct coupled (33; FIG. 9) to the outlet of the fan; and a first air dispenser and a second air dispenser (60/70; FIG. 1) penetrating the top plate of the support to couple to an outlet of the supply duct, the first and second air dispensers being provided at a position outside of the mattress to discharge air toward the mattress (as illustrated between FIGS. 1 and 2); wherein the side wall of the support includes two short sides (correspondent to 22 and 23) facing each other and two long sides (correspondent to 21 and opposite wall thereof; FIG. 1) facing each other and extending between the two short sides (as illustrated in FIG. 1), the first air dispenser is provided at one of the short sides.
However, Matushima does not explicitly disclose the second air dispenser is provided is at one of the long sides.
Regardless, Karschnik teaches (FIGS. 2-3, 58C, and 60A, and 62-63) a bedding assembly (as illustrated in FIGS. 2-3) wherein there is provided a plurality of air dispensers (as illustrated between FIGS. 62, 63, and 58C), where particularly there is consideration for dispensers at both the terminal ends (Along the short sides as illustrated in FIG. 62) and the sides (as illustrated in FIGS. 58C); where [0178] clarifies that such figure is an example of interconnection between airflow pads.
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated discharges at the sides as well the ends (as Karschnik conveys through FIGS. 2-3, 58C, 60A, and 62-63) into the assembly of Matushima (as illustrated in FIGS. 1, 2, and 9-11). Where the results would have been predictable as both Matushima and Karschnik are concerned with airflow in mattress arrangements that utilize active airflows in the mattress/bedding assembly itself. Where advantageously, the inclusion of side located air dischargers would avail Matushima to more promptly avail climate control to the user’s core in addition to their extremities, thereby maintaining a more uniform distribution of air and an overall more comfortable experience.
Regarding claim 2, Matushima in view of Karschnik discloses (Matushima: FIGS. 9) the bed of claim 1, further comprising a heater (As illustrated in FIG. 9) provided in the supply duct to heat air discharged toward the mattress (as illustrated in FIG. 9).
Regarding claim 3, Matushima in view of Karschnik discloses (Matushima: FIGS. 9-11) the bed of claim 1, wherein the at least one fan includes a first fan and second fan (as illustrated in FIGS. 9-11), the first fan coupled to a first supply duct (correspondent to 34; FIG. 10), and the second fan coupled to a second supply duct (correspondent to 32 and 33; FIG. 10/11), the second supply duct branching off into two extensions (32/33; FIG. 11).
Regarding claim 4, Matushima in view of Karschnik discloses (Matushima: FIGS. 1, 2; Karschnik: FIGS. 2-3, and 58C) the bed of claim 3, the first supply duct (Matushima: 34; FIG. 2) extends in a longitudinal direction toward one of the short sides provided at a foot of the bed (as illustrated in FIGS. 1 and 2), and the two extensions extend in a direction perpendicular to the first supply duct toward the two long sides (perpendicular to the longitudinal direction), wherein the first air dispenser couples to the first supply duct (as considered in Matushima: FIGS. 1 and 2) and is provided at the foot of the bed (as illustrated in FIGS. 1-2), and the second air dispenser includes two second air dispensers couple{d}, respectively, to the two extensions of the second supply duct and are provided at the long sides (as set forth in the combination of Matushima in view of Karschnik in claim 1 prior).
Regarding claim 5, Matushima in view of Karschnik discloses (Matushima: FIGS. 1, 2, and 11) the bed of claim 1, further comprising at least one suction duct (2a; FIG. 1/2; 3c, 3d, and 3f; FIG. 11), wherein the at least one fan includes a first fan and a second fan (as illustrated in FIG. 9), and a top of the suction duct is formed with two mounting holes in which bottoms of the first and second fans are mounted (As illustrated in FIG. 10).
Regarding claim 6, Matushima in view of Karschnik discloses (Matushima: FIGS. 1, 2, and 10) the bed of claim 5, wherein the side wall of the support includes two short sides (22/23; FIG. 1) facing each other and two long sides (21; FIG. 1) facing each other and extending between the two short sides (as illustrated in FIG. 1), the at least one side opening includes two side openings formed in the long sides (2a; FIG. 1; 3c/3d/3f; FIG. 10) to face each other, and the at least one suction duct includes two suction ducts provided at the two side openings, respectively, such that the suction duct extends in a direction parallel to the short sides (as illustrated in FIG. 1 and 2).
Claim 7-11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matushima in view of Karschnik in further view of Sinur et al. (U.S. Pat. No. 9297540); hereafter "Sinur" and Hunter (U.S. Pat. No. 10143313); with Hunter used as a teaching reference.
Regarding claim 7, Matushima in view of Karschnik discloses bed of claim 1.
However, Matushima does not explicitly disclose wherein the air dispenser includes: a case penetrating the top plate, the case having a bottom opening and a top opening; a pop-up duct provided inside of the case between the top opening and the bottom opening, the pop-up duct having a bottom opening aligning with the bottom opening of the case and a discharge slot formed in a side surface through which air is discharged; and a lift comprising a motor and configured to raise and lower the pop-up duct with respect to the case.
Regardless, Sinur teaches (FIGS. 4 and 5 and 27) an air supply/passage system wherein the air dispenser/passage includes: a case (correspondent to 503; FIG. 5) penetrating the top plate (along 503), the case having a bottom opening (through 159; FIG. 27) and a top opening (through 100; FIG. 5); a pop-up duct (correspondent to 100; FIG. 5) provided inside of the case between the top opening and the bottom opening, the pop-up duct having a bottom opening aligning with the bottom opening of the case (as illustrated in FIGS. 5 and 27) and a discharge slot (upper rectangle of surface 100; FIG. 5) formed in a side surface through which air is {passed}; and a lift (correspondent to 505; FIG. 5) comprising a motor (507; FIG. 5) and configured to raise and lower the pop-up duct with respect to the case (as illustrated in FIG. 5).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated the pop up duct of Sinur (as illustrated in FIGS. 4 and 5 and 27) into the duct of Matushima (correspondent to 60/70; FIG. 1). Where the results would have been predictable as Hunter avails a similar pop up duct for a bedding configuration (as illustrated in FIGS. 1-2 and 7b and 9b). Where advantageously, the inclusion of an actuated pinion assembly that raises and lowers the duct would avail the bed to be more readily entered and upon entry better securing the user at their election and may otherwise permit the bedding assembly to accommodate larger individuals whose bodies extend beyond the parameters of the bed.
Regarding claim 8, Matushima in view of Karschnik and Sinur discloses (Sinur: FIGS. 5) the bed of claim 7, wherein the lift further includes a motor housing (within 507; FIG. 5) in which the motor is provided and a shaft (527; FIG. 5) coupling the motor to a pinion (525; FIG. 5) such that the motor rotates the pinion (As illustrated in FIG. 5).
Regarding claim 9, Matushima in view of Karschnik and Sinur disclsoes (Sinur: FIGS. 4 and 5) the bed of claim 8, wherein a rear of the pop-up duct is formed with a rack (as conveyed through FIG. 5) configured to engage with the pinion (As illustrated in FIG. 5).
Regarding claim 10, Matushima in view of Karschnik and Sinur disclsoes (Sinur: FIGS. 4 and 5) the bed of claim 8, wherein the case includes a partition (enclosing the motor 507; FIG. 5) dividing the case into a first space (enclosing the motor 507) and a second space (exterior the enclosing space of the motor 505; FIG. 5), the partition having a guide slit (through which the shaft 527 passes), wherein the motor housing is provided in the first space (as illustrated in fIG. 5), the shaft penetrates the guide slit (as illustrated in FIG. 5), and the pinion and the pop-up duct are provided in the second space (As illustrated in FIG. 5).
Regarding claim 11, Matushima in view of Karschnik and Sinur disclsoes (Sinur: FIGS. 4 and 5) the bed of claim 10, wherein a rear of the pop-up duct includes a groove in which the pinion fits (As illustrated in FIG. 5).
Regarding claim 14, Matushima in view of Karschnik and Sinur discloses (Sinur: FIGS. 4 and 5) the bed of claim 7, further comprising a discharge grill provided in the discharge slot (as conveyed through FIG. 9A).
Claims 7-8, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matushima in view of Karschnik in further view of Cecil (U.S. Pat. No. 4945891).
Regarding claim 7, Matushima in view of Karschnik discloses bed of claim 1.
However, Matushima does not explicitly disclose wherein each of the first air dispenser and the second air dispenser includes: a case penetrating the top plate, the case having a bottom opening and a top opening; a pop-up duct provided inside of the case between the top opening and the bottom opening, the pop-up duct having a bottom opening aligning with the bottom opening of the case and a discharge slot formed in a side surface through which air is discharged; and a lift comprising a motor and configured to raise and lower the pop-up duct with respect to the case.
Regardless, Cecil teaches (FIGS. 1-5B) an air supply/passage system wherein the air dispenser/passage includes: a case (correspondent to the lower portion of 10; FIGS. 1-5B) penetrating the top plate (as illustrated in FIGS. 1 and 2), the case having a bottom opening (along 40; [4; 34-37]) and a top opening (along 16; FIG. 5A); a pop-up duct (top portion of 10) provided inside of the case between the top opening and the bottom opening (as illustrated between FIGS. 5A and 5B), the pop-up duct having a bottom opening (77; FIG. 5A) aligning with the bottom opening of the case (as illustrated between FIGS. 5A and 5B) and a discharge slot (correspondent 49; FIG. 5A) formed in a side surface through which air is {passed}; and a lift correspondent 82/80/42/43; FIG. 5A) comprising a motor and configured to raise and lower the pop-up duct with respect to the case (As illustrated between FIGS. 5A and 5B.
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated the pop up duct of Cecil (as illustrated in FIGS. 1-5B) into the ducts of Matushima in view of Karschnik (correspondent to 60/70; FIG. 1). Where the results would have been predictable as Hunter avails a similar pop up duct for a bedding configuration (as illustrated in FIGS. 1-2 and 7b and 9b). Where advantageously, the inclusion of an actuated pinion assembly that raises and lowers the duct would avail the bed to be more readily entered and upon entry better securing the user at their election and may otherwise permit the bedding assembly to accommodate larger individuals whose bodies extend beyond the parameters of the bed.
Regarding claim 8, Matushima in view of Karschnik and Cecil discloses (Cecil: FIGS. 4) the bed of claim 7, wherein the lift further includes a motor housing (45; FIG. 4) in which the motor is provided and a shaft (81; FIG. 4) coupling the motor to a pinion ([5; 24-27]: “pinion gear (not shown)”) such that the motor rotates the pinion [5; 24-27].
Regarding claim 10, Matushima in view of Karschnik and Cecil discloses (Cecil: FIGS. 4-6) the bed of claim 8, wherein the case includes a partition (correspondent to 32; FIG. 5A/5B) dividing the case into a first space (correspondent to 42/43/81/45; FIGS. 4-5B) and a second space correspondent to the interior of 26; FIG. 5A), the partition having a guide slit (as illustrated for FIG. 6), wherein the motor housing is provided in the first space (as illustrated between FIGS. 4-5B), the shaft penetrates the guide slit (As illustrated in FIGS. 5A/5B), and the pinion and the pop-up duct are provided in the second space (as illustrated in FIG. 5A).
Regarding claim 12, Matushima in view of Karschnik and Cecil discloses (Cecil: FIGS. 4-5B) the bed of claim 10, further comprising at least one spring (Cecil: correspondent to helical elements 80; FIG. 5A-5B) provided in the first space and coupled to the motor housing such that, the motor is biased. Where “when a downward force is applied on the pop-up duct, the spring is compressed, and when the downward force is removed, a restoring force of the spring moves the pop-up duct back to an initial position” is construed as intended use as set forth in the 112b section above).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Matushima in view of Karschnik and Cecil in further view of itself.
Regarding claim 13, Matushima in view of Cecil discloses the bed of claim 12, wherein the at least one spring includes {at least one spring} (Cecil: correspondent to helical elements 80; FIG. 5A-5B).
However, Matushima in view of Cecil does not explicitly disclose wherein the at least one spring includes particularly two springs.
Regardless, Matushima in view of Cecil discloses the claimed invention except for possessing two springs in count.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have simply duplicated the spring of Cecil (correspondent to helical elements 80; FIG. 5A-5B), since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8. Where the results would have been predictable as adding springs in parallel merely duplicates the biasing force thereof, and where applicant has availed no criticality as to the particular count of springs; merely that there are two springs provided (and that other configurations may be provided; paragraph 0230 of applicant’s specification).
Claims 15-16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matushima in view of Cecil and Hunter, with Hunter used as a teaching reference.
Regarding claim 15, Matushima discloses (FIGS. 1, 2, 9-11) a bed (as illustrated in FIG. 1), comprising: a mattress (24; FIG. 1); a main frame (20; FIG. 1) provided below the mattress; a guard surrounding the main frame (21-23; FIG. 1), the guard having a plurality of legs to space the main frame apart from a floor surface (As illustrated in FIG. 1); and a dryer (correspondent to 61/62/71/72/2a; FIG. 2, 33/34; FIG. 2, and as illustrated in FIGS. 9-11) configured dry the mattress (where elements illustrated in FIGS. 9-11 support the mattress and avail air that may dry thereto), the dryer including: at least one fan provided at a bottom surface of the mainframe (as illustrated in FIGS. 2 and 9-11), the fan having an inlet (2a/34/62/72; FIG. 2/3d; FIG. 10) to suction air and at least one outlet (2a/33/61/71; FIG. 2/3f; FIG. 10) to discharge air; at least one supply duct coupled (33; FIG. 9) to the outlet of the fan; and at least one air dispenser (60/70; FIG. 1) penetrating the top plate of the support to couple to an outlet of the supply duct, the air dispenser being provided at a position outside of the mattress to discharge air toward the mattress (as illustrated between FIGS. 1 and 2)
However, Matushima does not explicitly disclose wherein the air dispenser includes: a pop-up duct; a motor to move the pop-up duct in a vertical direction, and an elastic member is configured to support the motor and to be compressed when a downward force is applied to the pop-up duct such that the motor and the pop-up duct descend together in response to the downward force.
Regardless, Cecil teaches (FIGS. 1-5B) an air supply/passage system wherein the air dispenser/passage includes: a case (correspondent to the lower portion of 10; FIGS. 1-5B) penetrating the top plate (as illustrated in FIGS. 1 and 2), the case having a bottom opening (along 40; [4; 34-37]) and a top opening (along 16; FIG. 5A); a pop-up duct (top portion of 10) provided inside of the case between the top opening and the bottom opening (as illustrated between FIGS. 5A and 5B), the pop-up duct having a bottom opening (77; FIG. 5A) aligning with the bottom opening of the case (as illustrated between FIGS. 5A and 5B) and a discharge slot (correspondent 49; FIG. 5A) formed in a side surface through which air is {passed}; and a lift correspondent 82/80/42/43; FIG. 5A) comprising a motor and configured to raise and lower the pop-up duct with respect to the case (As illustrated between FIGS. 5A and 5B), and further teaches an elastic member (correspondent to helical elements 80; FIG. 5A-5B) configured to support the motor and to be compressed when a downward force is applied to the pop-up duct such that the motor and the pop-up duct descend together in response to the downward force (as conveyed through FIGS. 3-5B, correspondent to helical elements 80; FIG. 5A-5B)).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated the pop up duct of Cecil (as illustrated in FIGS. 1-5B) into the ducts of Matushima (correspondent to 60/70; FIG. 1). Where the results would have been predictable as Hunter avails a similar pop up duct for a bedding configuration (as illustrated in FIGS. 1-2 and 7b and 9b). Where advantageously, the inclusion of an actuated pinion assembly that raises and lowers the duct would avail the bed to be more readily entered and upon entry better securing the user at their election and may otherwise permit the bedding assembly to accommodate larger individuals whose bodies extend beyond the parameters of the bed.
Regarding claim 16, Matushima in view of Cecil discloses (Cecil: FIGS. 5A-5B) bed of claim 15, wherein {the} pop-up duct (top portion of 10) is formed with a rack and the air dispenser includes a pinion rotated by the motor  (As illustrated between FIGS. 5A and 5B) and engaged with the rack (Cecil: [5;24-27]) a motor and configured to raise and lower the pop-up duct in a vertical direction.
Regarding claim 18, Matushima in view of Cecil discloses (Matushima: FIGS. 1, 2, 9-11) the bed of claim 15, wherein the at least one fan includes two axial fans provided at a foot of the main frame (as illustrated in FIG. 10).
Regarding claim 19, Matushima in view of Cecil discloses (Matushima: FIGS. 10) the bed of claim 15, further comprising at least one heater provided in the supply duct to heat air discharged through the air dispenser (as illustrated in FIG. 10).
Claim 20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Karschnik in view of Krenik (U.S. Pub. No. 20210307534), Cecil, and Hunter, with Hunter used as a teaching reference.
Regarding claim 20, Karschnik discloses (FIGS. 1 and 19) a bed (as illustrated in FIG. 1), comprising: a main frame (correspondent to the bottom portion of the bed 104; FIG. 1) having a first frame rotatably coupled to a second frame such that a posture of the main frame is adjustable (As illustrated in FIG. 1); a support (106; FIG. 1) provided on a floor surface and configured to support the main frame (as illustrated in FIG. 1), the support having an inner space provided under the main frame (as illustrated in FIG. 1); at least one fan (224/338; FIG. 19) provided in the inner space of the support to suction air (As illustrated in FIG. 19); at least one supply duct (672; FIG. 19) coupled to an outlet of the fan and having at least one section extending in a longitudinal direction of the main frame (as illustrated in FIG. 19, the ducts and sections thereof being longitudinally extending).
However, Karschnik does not explicitly disclose a plurality of cushions provided above the main frame and having at least one elastic member configured to adjust a firmness of at least some of the plurality of cushions
Regardless, Krenik teaches (FIGS. 1B and 2A-2B) a plurality of cushions (as illustrated between FIGS. 1B and 2A-2B) provided above the main frame and having at least one elastic member (212; FIG. 2A; at least one drive (204; FIG. 2A) configured to adjust a firmness of at least some of the plurality of cushions ([0066]: “The vertical position of jack screw 212 may be determined by controlling motor 204 by controller 226 to turn jack screw 212 to its lower or upper limit… otherwise analytically estimate the shape of a sleeping surface of a bed comprising struts 200”).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated the drive and cushions of Krenik (as illustrated in FIGS. 2A/2B). Where the results would have been predictable as Krenik expresses it is a bed with a plurality of cushion elements (as illustrated in FIGS. 2A-2B) analogous to Karschnik (as illustrated in FIGS. 3), and further wherein the passage of air is facilitated in Krenik (as illustrated in FIG. 1B) analogous to Karschnik (as illustrated in FIGS. 19). Where advantageously, the selective, independent control, monitoring and coupled to a sensor (paragraph 0067) would enable better control of the bedding assembly in accordance with the occupant’s desire, as Karschnik expresses in [0067] “With knowledge of the pressure applied to spring 214, controller 226 may estimate the degree to which spring 214 is compressed based on at least the spring constant of spring 214 and the degree to which bed covering 218 is compressed (computed based on the pressure applied and the compressive properties of the materials used for bed covering 218). Hence, controller 226 may determine an adjusted position of strut 200 such that vertical position of jack screw 212 may be adjusted with motor 204”
However, Karschnik still does not explicitly disclose at least one pop-up duct configured to discharge air received from the supply duct; and a motor configured to raise {and lower} the pop-up duct with respect to the mainframe; and a spring configured to be compressed and move the motor when a downward force is applied to the pop-up duct. 
Regardless, Cecil teaches (FIGS. 1-5B) an air supply/passage system wherein the air dispenser/passage includes: a pop-up duct (top portion of 10) provided inside of a case, a lift correspondent 82/80/42/43; FIG. 5A) comprising a motor and configured to raise and lower the pop-up duct with respect to the case (As illustrated between FIGS. 5A and 5B), and further discloses a spring (correspondent to helical elements 80; FIG. 5A-5B) configured to support the motor and to be compressed when a downward force is applied to the pop-up duct such that the motor and the pop-up duct descend together in response to the downward force (as conveyed through FIGS. 3-5B correspondent to helical elements 80; FIG. 5A-5B).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated the pop up duct of Cecil (as illustrated in FIGS. 1-5B) into the duct of Karschnik (correspondent to 234; FIG. 6). Where the results would have been predictable as Hunter avails a similar pop up duct for a bedding configuration (as illustrated in FIGS. 1-2 and 7b and 9b). Where advantageously, the inclusion of an actuated pinion assembly that raises and lowers the duct would avail the bed to be more readily entered and upon entry better securing the user at their election and may otherwise permit the bedding assembly to accommodate larger individuals whose bodies extend beyond the parameters of the bed.
Response to Arguments
Applicant’s arguments, see Remarks, filed July 6th, 2022, with respect to 112b Rejections alongside 102 Rejections and several Abstract/Specification Objections have been fully considered and are persuasive.  The 112b Rejections alongside 102 Rejections and several Abstract/Specification Objections of May 27th, 2022 has been withdrawn. However, one Abstract Objection remains as it is neither contested nor amended and there is no prevailing rationale for the particular speculative application (e.g. “for various sitting and sleeping positions”).
Applicant’s arguments with respect to claim(s) 1-6, 15, and 18-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner respectfully notes claim 1 is not rejected under Hunter, Sinur, or Cecil previously as claim had previously been rejected under 102 (lacking any necessity for combinations). And is notably, newly rejected under Matushima in view of Karschnik.
With respect to applicant’s arguments on claim 15 concerning Cecil’s characterization of page 3, lines 40-48; the argument is now moot as examiner now directs attention to 80 in FIGS. 5A and 5B which appears to be a helical biasing element that is capable of compressing (as illustrated between FIGS. 5A and 5B).
With respect to applicant’s arguments on claim 20 concerning Sinur’s application, this argument is now moot as the Rejection necessitates the combination of Karshnik with Cecil among Krenik, Hunter, as Cecil does appear to avail a biasing spring compressible through 80 (FIGS. 5A and 5B).
Applicant's arguments filed July 6t have been fully considered but they are not persuasive.
While applicant alleges (Remarks: pages 14-15) that Sinur and Cecil would have no place in application with bedding, Examiner respectfully disagrees as Hunter clearly utilizes a pop-up duct of considerably analogous configuration as Sinur and Cecil employ (a pop up duct rising out of a case adjacent an article of furniture/equipment), and would therefore be considered reasonably analogous art due to the predictability Hunter avails of pop-up ducts in the art of bedding.
Therefore, examiner respectfully disagrees that any combination with Matushima with Cecil and Hunter would not be reasonable.
Regarding applicant’s arguments (pages 17) For reasons similarly stated above regarding Cecil’s application and predictability in the art, Examiner similarly does not agree with applicant’s allegations as Hunter avails a clear reference in bedding where pop-up ducts of an analogous configuration as Cecil/Sinur are utilized.
Therefore, claims 1-16, and 18-20 are respectfully rejected on a combination of references including Matushima, Kraschnik, Krenik, Cecil, Sinur, and Hunter under different grounds and combinations in light of applicant’s amendments to the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE HALL/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
10/8/2022